(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 COVENTRY HEALTH CARE OF MISSOURI, INC., FKA
     GROUP HEALTH PLAN, INC. v. NEVILS

       CERTIORARI TO THE SUPREME COURT OF MISSOURI

      No. 16–149.      Argued March 1, 2017—Decided April 18, 2017
The Federal Employees Health Benefits Act of 1959 (FEHBA) authoriz-
  es the Office of Personnel Management (OPM) to contract with pri-
  vate carriers for federal employees’ health insurance. 5 U.S. C.
  §8902(a), (d). FEHBA contains an express-preemption provision,
  §8902(m)(1), which states that the “terms of any contract under this
  chapter which relate to the nature, provision, or extent of coverage or
  benefits (including payments with respect to benefits) shall supersede
  and preempt any State or local law . . . which relates to health insur-
  ance or plans.”
     OPM’s contracts have long required private carriers to seek subro-
  gation and reimbursement. Accordingly, OPM’s regulations make a
  carrier’s “right to pursue and receive subrogation and reimbursement
  recoveries . . . a condition of and a limitation on the nature of benefits
  or benefit payments and on the provision of benefits under the plan’s
  coverage.” 5 CFR §890.106(b)(1). In 2015, OPM published a new rule
  confirming that a carrier’s subrogation and reimbursement rights
  and responsibilities “relate to the nature, provision, and extent of
  coverage or benefits (including payments with respect to benefits)
  within the meaning of ” §8902(m)(1), and “are . . . effective notwith-
  standing any state or local law, or any regulation issued thereunder,
  which relates to health insurance or plans.” §890.106(h).
     Respondent Jodie Nevils was insured under a FEHBA plan offered
  by petitioner Coventry Health Care of Missouri. When Nevils was in-
  jured in an automobile accident, Coventry paid his medical expenses.
  Coventry subsequently asserted a lien against part of the settlement
  Nevils recovered from the driver who caused his injuries. Nevils sat-
  isfied the lien, then filed a class action in Missouri state court, alleg-
  ing that, under Missouri law, which does not permit subrogation or
2       COVENTRY HEALTH CARE OF MO., INC. v. NEVILS

                               Syllabus

 reimbursement in this context, Coventry had unlawfully obtained re-
 imbursement. Coventry countered that §8902(m)(1) preempted the
 state law. The trial court granted summary judgment in Coventry’s
 favor, and the Missouri Court of Appeals affirmed. The Missouri Su-
 preme Court reversed. Finding §8902(m)(1) susceptible to diverse
 plausible readings, the court invoked a “presumption against
 preemption” to conclude that the federal statute’s preemptive scope
 excluded subrogation and reimbursement. On remand from this
 Court for further consideration in light of OPM’s 2015 rule, the Mis-
 souri Supreme Court adhered to its earlier decision. A majority of
 the Missouri Supreme Court also held that §8902(m)(1) violates the
 Supremacy Clause.
Held:
    1. Because contractual subrogation and reimbursement prescrip-
 tions plainly “relate to . . . payments with respect to benefits,”
 §8902(m)(1), they override state laws barring subrogation and reim-
 bursement. Pp. 6–9.
       (a) This reading best comports with §8902(m)(1)’s text, context,
 and purpose. Contractual provisions for subrogation and reimburse-
 ment “relate to . . . payments with respect to benefits” because subro-
 gation and reimbursement rights yield just such payments. When a
 carrier exercises its right to either reimbursement or subrogation, it
 receives from either the beneficiary or a third party “payment” re-
 specting the benefits the carrier had previously paid. The carrier’s
 very provision of benefits triggers the right to payment. Congress’
 use of the expansive phrase “relate to,” which “express[es] a broad
 pre-emptive purpose,” Morales v. Trans World Airlines, Inc., 504
U.S. 374, 383, weighs against Nevils’ effort to narrow the term
 “payments” to exclude payments that occur “long after” a carrier’s
 provision of benefits. Nevils’ argument that Congress intended to
 preempt only state coverage requirements, e.g., inclusion of acupunc-
 ture and chiropractic services, also miscarries.
    The statutory context and purpose reinforce this conclusion.
 FEHBA concerns “benefits from a federal health insurance plan for
 federal employees that arise from a federal law.” Bell v. Blue Cross &
 Blue Shield of Okla., 823 F.3d 1198, 1202. Strong and “distinctly
 federal interests are involved,” Empire HealthChoice Assurance, Inc.
 v. McVeigh, 547 U.S. 677, 696, in uniform administration of the pro-
 gram, free from state interference, particularly in regard to coverage,
 benefits, and payments. The Federal Government also has a signifi-
 cant financial stake in subrogation and reimbursement. Pp. 6–8.
       (b) McVeigh’s suggestion that §8902(m)(1) has two “plausible”
 interpretations, 547 U.S., at 698, Nevils asserts, supports applica-
 tion of the presumption against preemption here. But the Court nev-
                      Cite as: 581 U. S. ____ (2017)                      3

                                 Syllabus

  er chose between the two readings set out in McVeigh, because doing
  so was not pertinent to the discrete question whether federal courts
  have subject-matter jurisdiction over FEHBA reimbursement actions.
  Having decided in McVeigh that §8902(m)(1) is a “choice-of-law pre-
  scription,” not a “jurisdiction-conferring provision,” id., at 697, the
  Court had no cause to consider §8902(m)(1)’s text, context, and pur-
  pose, as it does here. Pp. 8–9.
     2. The regime Congress enacted is compatible with the Supremacy
  Clause. The statute itself, not a contract, strips state law of its force.
  FEHBA contract terms have preemptive force only if they fall within
  §8902(m)(1)’s preemptive scope. Many other federal statutes found to
  preempt state law, including the Employee Retirement Income Secu-
  rity Act of 1974 and the Federal Arbitration Act, leave the context-
  specific scope of preemption to contractual terms.                 While
  §8902(m)(1)’s phrasing may differ from those other statutes’,
  FEHBA’s express-preemption provision manifests the same intent to
  preempt state law. Pp. 9–11.
492 S.W.3d 918, reversed and remanded.

   GINSBURG, J., delivered the opinion of the Court, in which all other
Members joined, except GORSUCH, J., who took no part in the considera-
tion or decision of the case. THOMAS, J., filed a concurring opinion.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 16–149
                                  _________________


 COVENTRY HEALTH CARE OF MISSOURI, INC., FKA 

    GROUP HEALTH PLAN, INC., PETITIONER v.


               JODIE NEVILS 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MISSOURI


                                [April 18, 2017] 


  JUSTICE GINSBURG delivered the opinion of the Court.
  In the Federal Employees Health Benefits Act of 1959
(FEHBA), 5 U.S. C. §8901 et seq., Congress authorized the
Office of Personnel Management (OPM) to contract with
private carriers for federal employees’ health insurance.
§8902(a), (d). FEHBA contains a provision expressly
preempting state law. §8902(m)(1). That provision reads:
    “The terms of any contract under this chapter which
    relate to the nature, provision, or extent of coverage or
    benefits (including payments with respect to benefits)
    shall supersede and preempt any State or local law, or
    any regulation issued thereunder, which relates to
    health insurance or plans.”
Contracts OPM negotiates with private carriers provide
for reimbursement and subrogation.         Reimbursement
requires an insured employee who receives payment from
another source (e.g., the proceeds yielded by a tort claim)
to return healthcare costs earlier paid out by the carrier.
Subrogation involves transfer of the right to a third-party
payment from the insured employee to the carrier, who
2     COVENTRY HEALTH CARE OF MO., INC. v. NEVILS

                     Opinion of the Court

can then pursue the claim against the third party. Several
States, however, Missouri among them, bar enforcement of
contractual subrogation and reimbursement provisions.
   The questions here presented: Does FEHBA’s express-
preemption prescription, §8902(m)(1), override state law
prohibiting subrogation and reimbursement; and if
§8902(m)(1) has that effect, is the statutory prescription
consistent with the Supremacy Clause, U. S. Const., Art.
VI, cl. 2? We hold, contrary to the decision of the Missouri
Supreme Court, that contractual subrogation and reim-
bursement prescriptions plainly “relate to . . . payments
with respect to benefits,” §8902(m)(1); therefore, by statu-
tory instruction, they override state law barring subroga-
tion and reimbursement. We further hold, again contrary
to the Missouri Supreme Court, that the regime Congress
enacted is compatible with the Supremacy Clause. Section
8902(m)(1) itself, not the contracts OPM negotiates, trig-
gers the federal preemption. As Congress directed, where
FEHBA contract terms “relate to the nature, provision, or
extent of coverage or benefits (including payments with
respect to benefits),” §8902(m)(1) ensures that those terms
will be uniformly enforceable nationwide, free from state
interference.
                            I

                            A

  FEHBA “establishes a comprehensive program of health
insurance for federal employees.” Empire HealthChoice
Assurance, Inc. v. McVeigh, 547 U.S. 677, 682 (2006). As
just noted, supra, at 1, FEHBA contains an express-
preemption provision, §8902(m)(1). FEHBA assigns to
OPM broad administrative and rulemaking authority over
the program. See §§8901–8913. OPM contracts with
private insurance carriers to offer a range of healthcare
plans. §§8902, 8903.
  OPM’s contracts with private carriers have long included
                     Cite as: 581 U. S. ____ (2017)                    3

                          Opinion of the Court

provisions requiring those carriers to seek subrogation and
reimbursement. Accordingly, OPM has issued detailed
regulations governing subrogation and reimbursement
clauses in FEHBA contracts. See 5 CFR §890.106 (2016).
Under those regulations, a carrier’s “right to pursue and
receive subrogation and reimbursement recoveries consti-
tutes a condition of and a limitation on the nature of
benefits or benefit payments and on the provision of bene-
fits under the plan’s coverage.” §890.106(b)(1).
   In 2015, after notice and comment, OPM published a
rule confirming that “[a] carrier’s rights and responsibili-
ties pertaining to subrogation and reimbursement under
any [FEHBA] contract relate to the nature, provision, and
extent of coverage or benefits (including payments with
respect to benefits) within the meaning of ” §8902(m)(1).
§890.106(h). Such “rights and responsibilities,” OPM’s
rule provides, “are . . . effective notwithstanding any state
or local law, or any regulation issued thereunder, which
relates to health insurance or plans.” Ibid. Its rule, OPM
explained, “comports with longstanding Federal policy and
furthers Congres[s’] goals of reducing health care costs
and enabling uniform, nationwide application of [FEHBA]
contracts.” 80 Fed. Reg. 29203 (2015) (final rule).
                            B
  Respondent Jodie Nevils is a former federal employee
who enrolled in and was insured under a FEHBA plan
offered by petitioner Coventry Health Care of Missouri.1
Nevils v. Group Health Plan, Inc., 418 S.W.3d 451, 453
(Mo. 2014) (Nevils I ). When Nevils was injured in an
automobile accident, Coventry paid his medical expenses.
Ibid. Nevils sued the driver who caused his injuries and
recovered a settlement award. Ibid. Based on its contract

——————
  1 Coventry was formerly known as Group Health Plan, Inc. Pet. for

Cert. ii. We refer to both the current and former entities as “Coventry.”
4     COVENTRY HEALTH CARE OF MO., INC. v. NEVILS

                     Opinion of the Court

with OPM, see App. to Pet. for Cert. 129a–130a, Coventry
asserted a lien for $6,592.24 against part of the settlement
proceeds to cover medical bills it had paid. Nevils I, 418
S.W.3d, at 453. Nevils repaid that amount, thereby
satisfying the lien. Ibid.
  Nevils then filed this class action against Coventry in
Missouri state court, alleging that Coventry had unlawfully
obtained reimbursement. Ibid. Nevils premised his claim
on Missouri law, which does not permit subrogation or
reimbursement in this context, see, e.g., Benton House,
LLC v. Cook & Younts Ins., Inc., 249 S.W.3d 878, 881–
882 (Mo. App. 2008). Coventry countered that §8902(m)(1)
makes subrogation and reimbursement clauses in FEHBA
contracts enforceable notwithstanding state law. The trial
court granted summary judgment in Coventry’s favor,
Nevils v. Group Health Plan, Inc., No. 11SL–CC00535
(Cir. Ct., St. Louis Cty., Mo., May 21, 2012), App. to Pet.
for Cert. 28a, 32a, and the Missouri Court of Appeals
affirmed, Nevils v. Group Health Plan, Inc., 2012 WL
6689542, *5 (Dec. 26, 2012).
  The Missouri Supreme Court reversed. Nevils I, 418
S.W.3d, at 457. That court began with “the assumption
that the historic police powers of the States [are] not to be
superseded by . . . Federal Act unless that [is] the clear
and manifest purpose of Congress.” Id., at 454 (quoting
Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516 (1992))
(alterations in original). Finding §8902(m)(1) susceptible
to diverse “plausible readings,” the court invoked a “pre-
sumption against preemption” to conclude that the federal
statute’s preemptive scope excluded subrogation and
reimbursement. 418 S.W.3d, at 455.
  Judge Wilson, joined by Judge Breckenridge, concurred
in the judgment. Id., at 457. Observing that “it defies
logic to insist that benefit repayment terms do not relate
to the nature or extent of Nevils’ benefits,” id., at 460
(emphasis deleted), Judge Wilson concluded that “Con-
                    Cite as: 581 U. S. ____ (2017)                  5

                        Opinion of the Court

gress plainly intended for §8902(m)(1) to apply to the
benefit repayment terms in [Coventry’s] contract,” id., at
462. He nevertheless concurred, reasoning that the Su-
premacy Clause did not authorize preemption based on
the terms of FEHBA contracts. Id., at 462–465.
   Coventry sought our review, and we invited the Solicitor
General to file a brief expressing the views of the United
States. Coventry Health Care of Mo., Inc. v. Nevils, 574
U. S. ___ (2014). While Coventry’s petition was pending,
OPM finalized its rule governing subrogation and reim-
bursement. See supra, at 3. This Court granted certiorari,
vacated the Missouri Supreme Court’s judgment, and
remanded for further consideration in light of OPM’s
recently adopted rule. Coventry Health Care of Mo., Inc. v.
Nevils, 576 U. S. ___ (2015).
   On remand, the Missouri Supreme Court adhered to its
earlier decision. Nevils v. Group Health Plan, Inc., 492
S.W.3d 918, 920, 925 (2016). OPM’s rule, the court main-
tained, “does not overcome the presumption against
preemption and demonstrate Congress’ clear and manifest
intent to preempt state law.” Id., at 920.
   Judge Wilson again concurred, this time joined by a
majority of the judges of the Missouri Supreme Court. Id.,
at 925.2 In their view, Congress’ “attempt to give preemp-
tive effect to the provisions of a contract between the
federal government and a private party is not a valid
application of the Supremacy Clause” and, “therefore, does
not displace Missouri law here.” Ibid.
   We granted certiorari to resolve conflicting interpreta-
tions of §8902(m)(1). 580 U. S. ___ (2016). Compare 492
S.W.2d, at 925 (majority opinion), with Bell v. Blue Cross
& Blue Shield of Okla., 823 F.3d 1198, 1199 (CA8 2016)
——————
  2 Under Missouri law, a “concurring opinion” in which “a majority of

the court concur[s]” is binding precedent. Mueller v. Burchfield, 359
Mo. 876, 880, 224 S.W.2d 87, 89 (1949).
6     COVENTRY HEALTH CARE OF MO., INC. v. NEVILS

                     Opinion of the Court

(§8902(m)(1) preempts state antisubrogation law);
Helfrich v. Blue Cross & Blue Shield Assn., 804 F.3d
1090, 1092 (CA10 2015) (same).
                              II
   Section 8902(m)(1) places two preconditions on federal
preemption. See supra, at 1. The parties agree that Mis-
souri’s law prohibiting subrogation and reimbursement
meets one of the two limitations, i.e., the State’s law “re-
lates to health insurance or plans.” §8902(m)(1). They
dispute only whether the subrogation and reimbursement
requirements in OPM’s contract with Coventry “relate to
the nature, provision, or extent of coverage or benefits,”
“including payments with respect to benefits.” Ibid.
   Coventry contends that §8902(m)(1) unambiguously
covers the contractual terms at issue here. In any event,
Coventry, joined by the United States as amicus curiae,
urges that the rule published by OPM in 2015 leaves no
room for doubt that insurance-contract terms providing for
subrogation and reimbursement fall within §8902(m)(1)’s
preemptive scope. See supra, at 3. Deference is due to
OPM’s reading, Coventry and the United States assert,
under Chevron U. S. A. Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837 (1984). In Nevils’ view, by
contrast, §8902(m)(1) does not preempt state antisubroga-
tion and antireimbursement laws in light of the presump-
tion against preemption. Given that presumption, Nevils
maintains, OPM’s rule is not entitled to deference.
Though we have called Nevils’ construction “plausible,”
McVeigh, 547 U.S., at 698, the reading advanced by Cov-
entry and the United States best comports with
§8902(m)(1)’s text, context, and purpose.
                           A
 Contractual provisions for subrogation and reimburse-
ment “relate to . . . payments with respect to benefits”
                 Cite as: 581 U. S. ____ (2017)           7

                     Opinion of the Court

because subrogation and reimbursement rights yield just
such payments. When a carrier exercises its right to
either reimbursement or subrogation, it receives from
either the beneficiary or a third party “payment” respect-
ing the benefits the carrier had previously paid. The
carrier’s very provision of benefits triggers the right to
payment. See Tr. of Oral Arg. 31; Helfrich, 804 F.3d, at
1106; Bell, 823 F.3d, at 1204.
   Congress’ use of the expansive phrase “relate to” shores
up that understanding. We have “repeatedly recognized”
that the phrase “relate to” in a preemption clause “ex-
press[es] a broad pre-emptive purpose.” Morales v. Trans
World Airlines, Inc., 504 U.S. 374, 383 (1992); accord
Northwest, Inc. v. Ginsberg, 572 U. S. ___, ___, ___ (2014)
(slip op., at 5, 9). Congress characteristically employs the
phrase to reach any subject that has “a connection with, or
reference to,” the topics the statute enumerates. Morales,
504 U.S., at 384. The phrase therefore weighs against
Nevils’ effort to narrow the term “payments” to exclude
payments that occur “long after” a carrier’s provision of
benefits (Brief for Respondent 27 (quoting McVeigh, 547
U.S., at 697)). See Nevils I, 418 S.W.3d, at 460 (Wilson,
J., concurring); cf. Hillman v. Maretta, 569 U. S. ___, ___
(2013) (slip op., at 10) (in the Federal Employees’ Group
Life Insurance Act context, it “makes no difference”
whether state law withholds benefits in the first instance
or instead takes them away after they have been paid).
Given language notably “expansive [in] sweep,” Morales,
504 U.S., at 384 (internal quotation marks omitted),
Nevils’ argument that Congress intended to preempt only
state coverage requirements (e.g., for acupuncture and
chiropractic services, see Brief for Respondent 36) also
miscarries.
   The statutory context and purpose reinforce our conclu-
sion. FEHBA concerns “benefits from a federal health
insurance plan for federal employees that arise from a
8      COVENTRY HEALTH CARE OF MO., INC. v. NEVILS

                      Opinion of the Court

federal law” in an area with a “long history of federal
involvement.” Bell, 823 F.3d, at 1202. Strong and “dis-
tinctly federal interests are involved,” McVeigh, 547 U.S.,
at 696, in uniform administration of the program, free
from state interference, particularly in regard to coverage,
benefits, and payments. The Federal Government, more-
over, has a significant financial stake. OPM estimates
that, in 2014 alone, FEHBA “carriers were reimbursed by
approximately $126 million in subrogation recoveries.” 80
Fed. Reg. 29203. Such “recoveries translate to premium
cost savings for the federal government and [FEHBA]
enrollees.” Ibid.
                              B
  Invoking our suggestion in McVeigh that §8902(m)(1)
has two “plausible” interpretations, 547 U.S., at 698,
Nevils nonetheless urges us to apply a presumption
against preemption because §8902(m)(1) does not clearly
cover contractual terms pertaining to subrogation and
reimbursement. This argument is blind to McVeigh’s
context.
  In McVeigh, we considered the discrete question whether
28 U.S. C. §1331 gives federal courts subject-matter
jurisdiction over FEHBA reimbursement actions. See 547
U.S., at 683. Our principal holding was that §1331 did
not confer federal jurisdiction. Ibid.; see Bell, 823 F.3d, at
1205.
  The carrier in McVeigh, as part of its argument in favor
of federal jurisdiction, asserted that §8902(m)(1) itself
conferred federal jurisdiction. See 547 U.S., at 697. In
responding to that assertion, we summarized competing
interpretations of §8902(m)(1) advanced in briefing, read-
ings that map closely onto the parties’ positions here. See
ibid. (carrier and United States as amicus curiae urged
interpretation similar to Coventry’s; an amicus brief in
support of beneficiary offered interpretation similar to
                     Cite as: 581 U. S. ____ (2017)                   9

                         Opinion of the Court

Nevils’).
  We made no choice between the two interpretations
set out in McVeigh, however, because the answer made
no difference to the question there presented. Id., at
698. “[E]ven if FEHBA’s preemption provision reaches
contract-based reimbursement claims,” we explained, “that
provision is not sufficiently broad to confer federal juris-
diction.” Ibid. Because §8902(m)(1) is a “choice-of-law
prescription,” not a “jurisdiction-conferring provision,” id.,
at 697, we had no cause to consider §8902(m)(1)’s text,
context, and purpose, as we do today, see supra, at 6–8.3
                             III
   Nevils further contends that, if §8902(m)(1) covers
subrogation and reimbursement clauses in OPM contracts,
then the statute itself would violate the Supremacy Clause
by assigning preemptive effect to the terms of a contract,
not to the laws of the United States. We conclude, however,
that the statute, not a contract, strips state law of its
force.
   Without §8902(m)(1), there would be no preemption of
state insurance law. FEHBA contract terms have preemp-
tive force only as they “relate to the nature, provision, or
extent of coverage or benefits (including payments with
respect to benefits),” §8902(m)(1)—i.e., when the contract
terms fall within the statute’s preemptive scope. It is
therefore the statute that “ensures that [FEHBA contract]
terms will be uniformly enforceable nationwide, notwith-
standing any state law relating to health insurance or
plans.” Brief for United States as Amicus Curiae 28 (in-
ternal quotation marks omitted).
   Many other federal statutes preempt state law in this
way, leaving the context-specific scope of preemption to

——————
 3 Because the statute alone resolves this dispute, we need not consider

whether Chevron deference attaches to OPM’s 2015 rule.
10      COVENTRY HEALTH CARE OF MO., INC. v. NEVILS

                          Opinion of the Court

contractual terms. The Employee Retirement Income
Security Act of 1974 (ERISA), 29 U.S. C. §1001 et seq., for
example, preempts “any and all State laws insofar as
they . . . relate to any employee benefit plan.” §1144(a).
And the Federal Arbitration Act (FAA), 9 U.S. C. §1
et seq., limits the grounds for denying enforcement of
“written provision[s] in . . . contract[s]” providing for arbi-
tration, thereby preempting state laws that would other-
wise interfere with such contracts. §2. This Court has
several times held that those statutes preempt state law,
see, e.g., Gobeille v. Liberty Mut. Ins. Co., 577 U. S. ___,
___–___ (2016) (slip op., at 5–12) (ERISA); Marmet Health
Care Center, Inc. v. Brown, 565 U.S. 530, 532–534 (2012)
(per curiam) (FAA), and Nevils does not contend that
those measures violate the Supremacy Clause, see Brief
for Respondent 22.
   Nevils instead attempts to distinguish those other stat-
utes by highlighting a particular textual feature of
§8902(m)(1): Section 8902(m)(1) states that the “terms of
any contract” between OPM and a carrier “shall supersede
and preempt” certain state or local laws. (Emphasis added.)
That formulation, Nevils asserts, violates the Supremacy
Clause’s mandate that only the “Laws of the United
States” may reign supreme over state law. U. S. Const.,
Art. VI, cl. 2 (emphasis added). Nevils’ argument elevates
semantics over substance. While Congress’ formulation
might differ from the phrasing of other statutes,
§8902(m)(1) manifests the same intent to preempt state
law.4 Because we do not require Congress to employ a
——————
  4 Congress’ choice of language is not unique to §8902(m)(1). Several

related statutes governing federal-employee and military-member
benefits employ similar formulations. See §8959 (“The terms of any
contract that relate to the nature, provision, or extent of coverage or
benefits (including payments with respect to benefits) shall supersede
and preempt any State or local law, or any regulation issued thereun-
der, which relates to dental benefits, insurance, plans, or contracts.”);
                     Cite as: 581 U. S. ____ (2017)                  11

                         Opinion of the Court

particular linguistic formulation when preempting state
law, Nevils’ Supremacy Clause challenge fails.5
                        *     *    *
  For the reasons stated, the judgment of the Supreme
Court of Missouri is reversed, and the case is remanded
for further proceedings not inconsistent with this opinion.

                                       It is so ordered.
  JUSTICE GORSUCH took no part in the consideration or
decision of this case.




——————
§8989 (same for vision); §9005(a) (same for long-term care); 10 U.S. C.
§1103(a) (certain state laws “shall not apply to any contract entered
into pursuant to this chapter”).
  5 Nevils’ speculation about the Government’s outsourcing preemption

to private entities, see Brief for Respondent 24, is far afield from the
matter before us. This case involves only Congress’ preemption of state
insurance laws to ensure that the terms in contracts negotiated by
OPM, a federal agency, operate free from state interference.
                 Cite as: 581 U. S. ____ (2017)           1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 16–149
                         _________________


 COVENTRY HEALTH CARE OF MISSOURI, INC., FKA 

    GROUP HEALTH PLAN, INC., PETITIONER v.


               JODIE NEVILS 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MISSOURI


                        [April 18, 2017] 


  JUSTICE THOMAS, concurring.
  I join the opinion of the Court with one reservation. A
statute that confers on an executive agency the power to
enter into contracts that pre-empt state law—such as the
Federal Employee Health Benefits Act of 1959, 5 U.S. C.
§8902—might unlawfully delegate legislative power to the
President insofar as the statute fails sufficiently to con-
strain the President’s contracting discretion. See Depart-
ment of Transportation v. Association of American Rail-
roads, 575 U. S. ___, ___–___ (2015) (THOMAS, J.,
concurring in judgment) (slip op., at 11–22); see also
Whitman v. American Trucking Assns., Inc., 531 U.S. 457,
472 (2001). Respondent, however, failed to make that
argument. The Court therefore appropriately leaves that
issue to be decided, if at all, on remand.